Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 1 of 9




          EXHIBIT 26
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 2 of 9


                                                                   Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
     -------------------------------X
     DEMOCRACY PARTNERS, LLC, et            :
     al.,                                   :
                                            :   Case No:
                  Plaintiffs                :   1:17-CV-1047-ESH
                                            :
                        -vs-                :   Pages 1 - 248
                                            :
     PROJECT VERITAS ACTION FUND,           :
     et al.,                                :
                                            :
                  Defendants                :
     -------------------------------X


              Videotape Deposition of Lauren Windsor
                            Washington, D.C.
                       Wednesday, July 18, 2018




     Reported by:      Kathleen M. Vaglica, RPR, RMR
     Job No:    413863


                         MAGNA LEGAL SERVICES
                             (866) 624-6221
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 3 of 9


                                                                   Page 2
 1

 2

 3

 4

 5

 6                                Wednesday, July 18, 2018

 7                                (9:02 a.m.)

 8

 9   Videotape Deposition of Lauren Windsor, held at the

10   offices of:

11

12         Verdi & Ogletree PLLC

13         1325 G Street, N.W.

14         Suite 500

15         Washington, D.C.       20005

16

17

18   Pursuant to notice, before Kathleen M. Vaglica, RPR,

19   RMR, a Notary Public in and for the District of

20   Columbia.

21

22
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 4 of 9


                                                                   Page 95
 1   mean when you said you had a role?

 2         A.     I wrote down the events as I remembered

 3   them and gave them to Bob, and he incorporated them

 4   into his narrative.

 5         Q.     Okay.   And for the record, 'cause I

 6   haven't asked you this question, who is, who is

 7   Mr. Woodhouse, Brad Woodhouse?          W-O-O-D-H-O-U-S-E.

 8         A.     He's a political consultant.          He was then

 9   the president of AUFC.

10         Q.     Which stands for?

11         A.     Americans United for Change.

12         Q.     And who is Chuck Loveless to whom the memo

13   is directed?

14         A.     I have no idea who Chuck Loveless is.

15         Q.     And what is the relationship, if any,

16   between AUFC and Democracy Partners?

17         A.     AUFC was the landlord to membership

18   entities in the old office.

19         Q.     What's the old office?

20         A.     The office in which the infiltration took

21   place, Suite 250.       We are no longer in that suite.

22         Q.     When you say we, who do you mean?
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 5 of 9


                                                                   Page 96
 1         A.     Democracy Partners and Mike Lux Media,

 2   American Family Voices, Strategic Consulting.

 3         Q.     Was there any other relationship between

 4   Democracy Partners and AUFC beside the landlord in

 5   the old suite?

 6         A.     I'm not clear as to what contractual

 7   relationship Bob had with AUFC in terms of the

 8   entities involved.       I know that he was a general

 9   contractor to AUFC.

10         Q.     Mr. Creamer?

11         A.     Mr. Creamer.

12         Q.     A general contractor?

13         A.     I believe so.

14         Q.     Providing political organization and

15   political consulting?

16         A.     Yes.

17         Q.     And what is AFSCME?

18         A.     AFSCME is a union.

19         Q.     What's its relationship to AUFC?

20         A.     I believe it was a major donor to AUFC.

21         Q.     What's the relationship between AFSCME,

22   A-F-S-C-M-E, and Democracy Partners?
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 6 of 9


                                                                   Page 155
 1   in.

 2         Q.     And that would certainly not make it a

 3   trespass; right?

 4         A.     Not if no one stopped me or asked me for

 5   credentials.

 6         Q.     Tell me the first time you saw Angela

 7   Brandt's ID.

 8         A.     I don't recall ever asking her for an ID.

 9   She was not my intern.        She did have to present one

10   at CWA, though.

11         Q.     What's CWA?

12         A.     Communication Workers of America.

13         Q.     Okay.    How do you know that?

14         A.     Because we had to check in to get into the

15   building.

16         Q.     Were you with her when she showed her ID?

17         A.     I was.

18         Q.     Do you have a copy of her ID?

19         A.     I do not.

20         Q.     Do you have any record of that incident, a

21   video?     Oh, when you came here today, did you have

22   to show your ID?
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 7 of 9


                                                                   Page 169
 1   one of the issues that we work on is climate change.

 2   And we were putting together memes, content related

 3   to that.

 4         Q.     What client was this project for, the

 5   research into Myron Ebell?

 6         A.     There wasn't a specific client.

 7         Q.     Was it for AFV?

 8         A.     It could have been.

 9         Q.     Did the intern complete the assignment

10   satisfactorily?

11         A.     Not really.

12         Q.     Why?

13         A.     I felt that, you know, she turned it in,

14   and we didn't move forward with it at that time, but

15   when I reviewed it, it just seemed a little bland

16   and not following the instructions as set forth.

17         Q.     Did you, ultimately, use any part of the

18   research that the intern had done after she was

19   revealed as Allison Maass, any of the research on

20   Myron Ebell?

21         A.     I think I forwarded the research that she

22   had done to our production assistant, Andrea, and
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 8 of 9


                                                                   Page 170
 1   she used that as the basis for further work that

 2   became memes that we put out.

 3          Q.    Did you ever have her deliver anything?

 4          A.    She delivered a package for one of the

 5   partners.     I believe it was Wyatt.

 6          Q.    Is that big bowl of ideas?         Is that Wyatt?

 7          A.    Yes, that's them.

 8          Q.    What -- did you ever know what the packet

 9   was?

10          A.    I didn't know.

11          Q.    Did she deliver the packet, to your

12   knowledge?

13          A.    To my knowledge.

14          Q.    Did you have any oversight or input

15   offering guidance to the intern on bracketing at the

16   DNC?

17          A.    I didn't have any involvement with the

18   bracketing campaign, so I don't think so.

19          Q.    Were you aware that she was involved with

20   the bracketing campaign?

21          A.    I was because that was, you know, one of

22   Bob's primary activities at that time.
Case 1:17-cv-01047-ESH Document 63-31 Filed 05/06/19 Page 9 of 9


                                                                   Page 248
 1                  CERTIFICATE OF NOTARY PUBLIC

 2                I, Kathleen M. Vaglica, the officer before

 3   whom the foregoing deposition was taken, do hereby

 4   certify that the witness whose testimony appears in

 5   the foregoing deposition was duly sworn by me; that

 6   the testimony of said witness was taken by me in

 7   stenotype and thereafter reduced to typewriting

 8   under my direction; that said deposition is a true

 9   record of the testimony given by said witness; that

10   I am neither counsel for, related to, nor employed

11   by any of the parties to the action in which this

12   deposition was taken; and, further, that I am not a

13   relative or employee of any attorney or counsel

14   employed by the parties hereto, nor financially or

15   otherwise interested in the outcome of the action.

16

17

18                                Notary Public in and for

19                                District of Columbia

20

21   My Commission Expires:

22   February 28, 2021
